Exhibit 10.94

 

NOTICE OF STOCK OPTION GRANT

under the

1987 MICROSEMI CORPORATION STOCK PLAN

 

You have been granted the following Option to purchase Common Stock, par value
$.20 per share, of Microsemi Corporation (the “Company”):

 

Name of Employee:    «First_Name» «Last_Name»

Total Number of Shares

Subject to this Option:

   «M__Shares» Type of Option:    ISO Exercise Price Per Share:   
«Price_per_Share» Date of Grant:    «Grant_Date»

 

Date First Exercisable:    Until the first anniversary of the Date of Grant,
this Option may not be exercised with respect to any of the Shares covered
hereby.      During the second year it may be exercised as to not more than
twenty-five percent of the total number of Shares covered hereby.      During
the third year it may be exercised as to an additional twenty-five percent, but
not more than fifty percent of the total number of Shares covered hereby.     
During the fourth year it may be exercised as to an additional twenty-five
percent, but not more than seventy-five percent of the total number of Shares
covered hereby.      On or after the fourth anniversary of the Date of Grant,
this Option may be exercised up to one hundred percent of the total number of
Shares covered hereby.

 

The Purchase Price shall be payable in any of the following forms: (i) in United
States dollars and paid in cash, by certified check or by bank draft, or (ii)
shares of the Company’s Common Stock already owned by Employee for a period of
at least 6 months and surrendered in good form for transfer (such shares shall
be valued at their Fair Market Value on the date the Option is exercised).

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the 1987 Microsemi Corporation Stock Plan, as amended,
and the Stock Option Agreement, both of which are attached to and made a part of
this document.

 

EMPLOYEE:   MICROSEMI CORPORATION Signature:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:   «First_Name» «Last_Name»   Name:   James J. Peterson         Title:  
President & CEO

 

1



--------------------------------------------------------------------------------

MICROSEMI CORPORATION

STOCK OPTION AGREEMENT

UNDER THE 1987 MICROSEMI CORPORATION STOCK PLAN

 

THIS STOCK OPTION AGREEMENT is made pursuant to an option grant notice (the
“Notice of Stock Option Grant”) attached hereto and incorporated into this
Agreement by this reference, made as of the Date of Grant as set forth in the
Notice of Stock Option Grant, between Microsemi Corporation, a Delaware
corporation (the “Company”) and the Holder, whose identity is as set forth in
the Notice of Stock Option Grant. (Capitalized terms in the Notice of Option
Grant attached hereto shall have the meanings ascribed to them in this
Agreement.)

 

WHEREAS, the Company desires to carry out the purposes of the 1987 Microsemi
Corporation Stock Plan (the “Plan”) by affording the Employee an opportunity to
purchase shares of the Company’s Common Stock (the “Stock”);

 

WHEREAS, if and to the extent provided in the Notice of Option Grant, this
Option is intended to qualify as an ISO (as defined below);

 

THEREFORE, in consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, the parties have agreed, and do
hereby agree as follows:

 

Section 1. Grant of Option

 

On the terms and conditions set forth in the Notice of Stock Option Grant and
this Agreement, the Company grants to the Employee on the Date of Grant a right
and option to purchase, at the Exercise Price, all or any portion of the number
of Shares set forth in the Notice of Stock Option Grant (the “Option”) to the
extent exercisable as set forth in the Notice of Option Grant. If this Option is
granted pursuant to a Notice of Stock Option Grant that indicates that the
Option is an Incentive Stock Option (“ISO”), then this Option is intended to
qualify as an ISO under Section 422 of the Code but shall constitute a
nonqualified stock option to the extent that it fails in whole or in part to
qualify as an ISO for any reason.

 

Section 2. Purchase Price

 

The Exercise Price represents not less than one hundred percent (100%) of the
Fair Market Value per Share as of the Date of Grant; or in the event that the
Employee owns more than 10% of the total combined voting power of all classes of
stock of the Company, the Exercise Price represents not less than 110% of the
Fair Market Value per Share at Date of Grant.

 

Section 3. Medium of Payment

 

The Purchase Price shall be payable in any form of consideration described in
the Notice of Stock Option Grant, or in any combination thereof. The Company
shall not be required to issue or permit transfer of Shares of the Company Stock
upon exercise of a Stock Option until the Purchase Price is fully paid.

 

1



--------------------------------------------------------------------------------

Section 4. Option Term

 

(a) No part of the Option shall be exercised after 10 years from the Date of
Grant, except in the event Employee owns at the Date of Grant more than 10% of
the total combined voting power of the Company, in which case no part of the
Option may be exercised after 5 years from the Date of Grant.

 

(b) If an employee ceases to be employed by the Company or its parent or any of
its subsidiaries (if any) issuing or assuming a Stock Option in a transaction to
which Section 424(a) of the Code applies, for any reason whatsoever, except for
death or disability, any unexercised options which have become exercisable shall
terminate three months after the date he ceases to be an employee. Options that
are not exercisable on the date of termination shall be deemed to have
immediately expired. A leave of absence (not in excess of three months) approved
in writing by the Committee shall not be deemed a termination of employment for
the purposes of this paragraph. Any leave of absence in excess of three months
shall be equivalent to a termination of employment. If Employee dies, or becomes
disabled within the meaning of Section 22(e) (3) of the Code, before this option
is terminated, the three-month period will become one year.

 

Section 5. Time of Exercise

 

The portion of this Option which has become exercisable may be exercised at any
time or from time to time (so long as this Option has not expired), as to any
part or all hereof; provided that this Option may not be exercised for a
fraction of a share of Stock.

 

Section 6. Method of Exercise

 

(a) Each exercise of this Option shall be by written notice of exercise
delivered to the President of the Company at its principal place of business
specifying the number of shares of Stock to be purchased and accompanied by
payment in the manner described in Section 3 hereof. The notice shall be in
substantially the form of the Notice of Exercise of Stock Option attached
hereto.

 

(b) As soon as practicable after any exercise of this Option in accordance with
the foregoing provisions, the Company shall, without transfer or issue tax to
the Employee, deliver certificate(s) to the Employee representing the Stock as
to which this Option has been exercised.

 

Section 7. Non-Transferability

 

This Option, and all rights and privileges hereunder, shall be non-assignable
and non-transferable by the Employee, either voluntarily or by operation of law
(except by will or by operation of the laws of descent and distribution), shall
not be pledged or hypothecated in any way, and shall be exercisable during the
Employee’s lifetime only by the Employee.

 

2



--------------------------------------------------------------------------------

Section 8. Shares Authorizations, Consents, Etc.

 

The Company, during the term of this Option, will keep available the number of
shares of Stock required to satisfy this Option. The Company will seek to obtain
from each regulatory commission or agency having jurisdiction such authority as
may be required to issue and sell Stock to satisfy the Option. Inability of the
Company to obtain from any such regulatory commission or agency authority which
counsel for the Company deems necessary for the lawful issuance and sale of the
Stock to satisfy the Option, shall relieve the Company from any liability for
failure to issue and sell Stock to satisfy the Option until such time as that
such authority is obtained.

 

Section 9. Investment Representations

 

Employee may be required, if it is deemed necessary in the opinion of counsel
for the Company, to represent to the Company at the time of exercise that it is
his or her intention to acquire the Stock for his private investment only and
not for resale or distribution to the public. The Company may stamp any
certificates representing such Stock with a legend to the effect that such Stock
has not been registered under the Securities Act of 1933 and that the Stock may
not be sold or transferred until so registered, or until an opinion of counsel
satisfactory to the Company is received to the effect that such registration is
not necessary. In the event this Option and the Stock issued pursuant to this
Option are registered under the Securities Act of 1933, as amended, then such
investment representations and legend restrictions pursuant to Federal
securities law shall be inapplicable with respect to such Stock. Nothing herein
shall be deemed to obligate the Company to so register any of such Stock.

 

Section 10. Rights as Stockholder

 

The Employee shall have no rights as a stockholder with respect to any Stock
covered by this Option until the certificate(s) representing such Stock shall
have been issued and delivered to him or her. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
Stock certificate(s) are delivered to the Employee.

 

Section 11. Adjustments for Changes in Capital Structure

 

(a) If the Shares of the Company’s stock are increased, decreased, changed into
or exchanged for a different number or kind of shares pursuant to a
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, an appropriate and proportionate adjustment shall be
made changing the number or kind of Shares allocated to any unexercised portion
of this Option; except that if such change results from a stock dividend, such
adjustment shall only be made if the aggregate of all stock dividends paid by
the Company (including the one causing the change) during the one-year period
ending at the close of business on the day the change occurs exceeds 5% of the
Shares of the Company’s Stock as it was constituted at the beginning of such
one-year period (and any such adjustment shall equal all such stock dividends in
the event that no adjustment was made for prior stock dividends during such year
because such stock dividends aggregated less than such 5%). All adjustments
shall be made without changing the aggregate Purchase Price applicable to the
unexercised portion of this Option, and therefore a corresponding adjustment
shall be made in the Exercise Price for each Share covered by this Option.

 

3



--------------------------------------------------------------------------------

(b) Upon a reorganization, merger or consolidation of the Company with one or
more corporations as a result of which the Company is not the surviving
corporation, the Company shall use its best efforts but shall be under no
obligation, to cause the reorganization, merger or consolidation agreement to
include a provision for the continuance of the Plan and for the assumption of
this Option, or the substitution for this Option of new options covering the
stock of a successor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to number and kind of shares of Stock and Exercise
Prices, and if the reorganization, merger or consolidation agreement so
provides, the Plan and this Option shall continue in the manner and under the
terms so provided in such agreement. Upon the dissolution or liquidation of the
Company, or upon a sale of substantially all of its property, or a
reorganization, merger or consolidation described above which does not include a
provision for continuance of the Plan or assumption of this Option (“Terminating
Transactions” herein), the Plan shall terminate forthwith, and this Option shall
terminate. Notwithstanding the preceding sentence, if as of immediately prior to
the Terminating Transaction, Employee would be entitled to exercise any
unexercised portions of this Option, he or she shall have the right at such time
immediately prior to the consummation of the Terminating Transaction as the
Company shall designate, to exercise this Option to the full extent provided
herein.

 

Section 12. Continuation of Employment

 

Nothing herein shall confer upon Employee any right to continue in the
employment of the Company or any of its subsidiaries, or interfere in any way
with the right of the Company or any such subsidiary (subject to the terms of
any separate employment agreement to the contrary) at any time to terminate such
employment or increase or decrease the compensation of Employee from the rate in
existence on the Date of Grant.

 

Section 13. Tax Treatment and Withholding Taxes

 

The aggregate Fair Market Value (determined with respect to each ISO at the time
such ISO is granted) of the Shares with respect to which ISOs are exercisable
for the first time by an option holder during any calendar year (under this Plan
or any other plan of the Company) shall not exceed $100,000. Any portion
exceeding this annual limit shall be a nonqualified stock option. Also, in order
to qualify as an ISO, the underlying Stock may not be sold within one year from
the date the Option is exercised and also may not be sold within two years from
the date the Option was granted. Also, in order to qualify as an ISO, the Option
must be granted to an employee of the Company or a parent or subsidiary
corporation as of the Date of Grant. Further requirements apply, including
without limitation that the Option exercise period may not be extended beyond
that originally provided herein. If the Option does not qualify as an ISO, or is
subsequently disqualified by a disposition of the shares, the Company has the
right to require Employee or Employee’s permitted successor in interest to pay
the Company the amount of any taxes which the Company may be required to
withhold with respect to such shares and the Employee shall be responsible for
the additional taxes on the Employee that result. The Company has the right to
require Employee or

 

4



--------------------------------------------------------------------------------

Employee’s permitted successors in interest to pay the Company the amount of any
taxes which the Company may be required to withhold with respect to Option
Shares. The Company expects that any difference between the Exercise Price and
the Fair Market Value of a nonqualified option on the day of exercise will be
treated as compensation by the Internal Revenue Service and subject to
withholding taxes on the date of exercise.

 

The foregoing is not intended to provide tax advice. The Employee should consult
his or her own tax adviser.

 

Section 14. The Plan

 

The Option is subject to, and the Company and Employee agree to be bound by, all
of the terms and conditions of the Plan as the same shall be amended from time
to time in accordance with the terms thereof, but, without the consent of
Employee, no such amendment shall adversely affect the Employee’s rights under
this Option. Pursuant to the Plan, the Committee has the final authority to
construe and interpret the provisions of the Plan and this Option. A copy of the
Plan in its present form is available for inspection by the Employee during
business hours at the principal office of the Company.

 

Section 15. Governing Law

 

This Agreement shall be subject to, and governed by, the laws of the State of
California irrespective of the fact that one or more of the parties now is, or
may become, a resident of a different state.

 

Section 16. Construction

 

In the event any parts of this Agreement are found to be void, the remaining
provisions of this Agreement shall nevertheless be binding with the same effect
as though the void parts were deleted.

 

Section 17. Binding Effect

 

This Agreement shall inure to the benefit of and be binding on the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

 

Section 18. Definitions

 

“Agreement” shall mean this Stock Option Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Date of Grant” shall mean the date specified in the Notice of Stock Option
Grant, or, if later, the later of (i) the date on which the Board of Directors
resolved to grant this Option or (ii) the first day of the Employee’s service as
a common-law employee of the Company, a parent or a subsidiary.

 

5



--------------------------------------------------------------------------------

“Exercise Price” shall mean the amount for which one Option Share may be
purchased upon exercise of this Option, as specified in the Notice of Stock
Option Grant.

 

“Notice of Stock Option Grant” shall mean the document so entitled to which this
Agreement is attached.

 

“Employee” shall mean the individual named in the Notice of Stock Option Grant.

 

“Fair Market Value” shall mean the fair market value of a Share, as determined
by the Committee in good faith. Such determination shall be conclusive and
binding on all persons.

 

“ISO” shall mean an incentive stock under Section 422 of the Code.

 

“Option Shares” shall mean the Shares acquired upon exercise of the Option.

 

“Purchase Price” shall mean the Exercise Price multiplied by the number of
Shares with respect to which this Option is being exercised.

 

“Share” shall mean one share of Stock, as adjusted in accordance with Section 11
(if applicable).

 

6



--------------------------------------------------------------------------------

NOTICE OF EXERCISE OF STOCK OPTION

 

Microsemi Corporation

2381 Morse Avenue

Irvine, CA 92614

Attention: President

 

Ladies and Gentlemen:

 

The undersigned hereby elects to exercise the option indicated below:

 

Date of Grant:

 

Type of Option:

 

Number of Shares Being Exercised:

 

Exercise Price Per Share:

 

Total Purchase Price:

 

Method of Payment:

 

Enclosed herewith is payment in full of the Purchase Price, a copy of the Notice
of Stock Option Grant and Stock Option Agreement.

 

My exact name, current address and social security number for purposes of the
stock certificates to be issued and the shareholder list of the Company are:

 

Name:

Address:

Social Security Number:

 

       

Sincerely,

Date of Exercise:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        (Employee’s Signature)        

 

--------------------------------------------------------------------------------

        (Employee’s Name Printed)

 